 


109 HR 4961 IH: Self-Employed Health Care Affordability Act of 2006
U.S. House of Representatives
2006-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4961 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2006 
Ms. Hart (for herself and Mr. Manzullo) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the deduction for the health insurance costs of self-employed individuals be allowed in determining self-employment tax. 
 
 
1.Short titleThis Act may be cited as the Self-Employed Health Care Affordability Act of 2006. 
2.SECA tax deduction for health insurance costs 
(a)In generalSubsection (l) of section 162 (relating to special rules for health insurance costs of self-employed individuals) is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
